Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         11-OCT-2018
                                                         01:21 PM




                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                 WILLIAM HORACE DODD, Petitioner,

                                 vs.

    THE HONORABLE JESSI L.K. HALL, Judge of the Family Court
    of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                THERESA HAI HUA DODD, Respondent.
_________________________________________________________________

                         ORIGINAL PROCEEDING
                        (FC-D NO. 13-1-7631)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner William Horace Dodd’s

petition for writ of mandamus, filed on August 16, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner may seek relief in the

appeals pending in the Intermediate Court of Appeals in CAAP-18-

0000147 and CAAP-XX-XXXXXXX, as appropriate.     Petitioner,

therefore, is not entitled to the requested extraordinary relief.
See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 11, 2018.



                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2